Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1 is amended to remove reference numbers and correct an antecedent basis issue and read as follows:
1. Arrangement for aligning a sub-calibre barrel 
an insert 
one or more alignment screws  
a barrel nut  the rear end; and 
a front clamping washer 


Claims 4-12 and 14-16 are amended to remove reference numbers and read as follows:
4) (Previously Presented) Arrangement according to claim 1, wherein the sub-calibre barrel 
5) (Previously Presented) Arrangement according to claim 1, wherein the sub-calibre barrel 
6) (Currently Amended) Arrangement according to claim 1, wherein the barrel nut 
7) (Currently Amended) Arrangement according to claim 1, wherein a surface of said front and rear clamping washers 
8) (Currently Amended) Arrangement according to claim 1, wherein the one or more fixing screws 
9) (Currently Amended) Arrangement according to claim 1, wherein the front clamping washer 

11) (Currently Amended) Arrangement according to claim 1, wherein the one or more fixing screws 
12) (Currently Amended) Arrangement according to claim 1, wherein a bolt 
 
14) (Previously Presented) Training weapon comprising the arrangement according to claim 1.  
15) (Currently Amended) Method of aligning a training weapon according to claim 14, the method comprising the steps of: 
aligning the front end of the sub-calibre barrel 
securing the rear end of the sub-calibre barrel 
securing said front clamping washer 


Reasons for Allowance
Claims 1, 4-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to an arrangement for aligning a sub-caliber barrel with a longitudinal axis, the arrangement having an insert, one or more alignment screws for aligning the sub-caliber barrel, a barrel nut which receives and secures a rear end of the sub-caliber barrel to secure the rear end, a front and rear clamping washer positioned on either side of the barrel nut along the longitudinal axis, and the front clamping washer and rear clamping washer secure the barrel nut to the insert via one or more fixing screws. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641